DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 	Claims 1, 2, 4, 5, 20, 24, 101, 103, 104 and 110 are amended; claims 6 and 112 are newly canceled and claims 113 and 114 are new. Claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 are under examination.

Claim Interpretation
Claim 1 recites:
A depression test kit panel consisting of:
a plurality of distinct depression trigger food preparations immobilized to an individually addressable solid carrier;
wherein the plurality of distinct depression trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10, and
wherein the plurality of distinct depression trigger food preparations includes at least eight food preparations selected from the group 

Claim 1 recites “consisting of” in the preamble (line 1), which is closed language. According to MPEP 2111.03, the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. Lines 6-10 of the claim recites “the plurality of distinct depression trigger food preparations includes at least eight food preparations selected from the group consisting of” the recited list. The term “includes” in this phrase is interpreted as further defining the plurality. The term “includes” or “including” is synonymous with “comprises” or “comprising” and is inclusive or open-ended and does not exclude additional, un-recited elements (see MPEP 2113.03). Thus the plurality in claim 1 must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain food preparations that do not appear on this list.
In addition, the raw and FDR adjusted p-values are reported in Table 2 of the specification at pages 27-29, each of which are associated with a particular food. According to Table 2, the first 36 items have a raw p-value of less than or equal to about 0.07 and the first 27 items have an FDR multiplicity adjusted p-value of less than or equal to about 0.10. Therefore, the depression trigger foods are either about the first 36 items in Table 2 or about the first 27 items in Table 2.
Claims 2, 4, 5, 101 and 104 are dependent claims that recite open language (“trigger food preparations includes” or “trigger food preparations comprises” in claim 101). Claim 2 is interpreted as being composed of at least ten members selected from 

Rejections Withdrawn
Note: Any previous rejections of claims 6 and 112 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, 5, 10, 24, 101-103, 105-108, 110 and 111 under 35 U.S.C. 102(a)(1) as being anticipated by Hiller et al. (WO2002029415—reference K on IDS filed 07/20/2020) is withdrawn in response to Applicant’s amendment of the claims. Hiller et al. teach a test kit panel product comprising a plurality of distinct food 

The rejection of claims 103, 105, 107 and 108 under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (20050255533—reference H on IDS filed 07/20/2020) is withdrawn in response to Applicant’s amendment. Dantini does not teach two of the food preparations recited in amended claim 103.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-111 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Vigh-Conrad (PLoS ONE, 2010; 5: e10174; 11 pages total—of record) is withdrawn in response to Applicant’s amendment and upon further consideration. First, regarding claim 103 and 

The rejection of claims 103-105 and 107-109 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Grier (EP 556745) is withdrawn in response to Applicant’s amendment. Neither Dantini nor Grier teach two of the food preparations recited in amended claim 103.

The rejection of claims 1, 2, 4, 5, 10, 24, 101-108 and 110-112 under 35 U.S.C. 103 as being unpatentable over Hiller (WO2002029415—cited above) in view of Dantini (20050255533—cited above) is withdrawn in response to Applicant’s amendment and upon further consideration. First, regarding claim 103 and its dependents, neither Hiller nor Dantini teaches two of the food preparations recited in amended claim 103. Second, upon further consideration, Dantini teaches an ELISA modified to assay 85 food preparations in which 24 overlap with the lists recited in instant claims 1 and 110. See paragraph [0047] of Dantini. Thus, upon reconsideration, the combination of Hiller and Dantini is not necessary to anticipate or render obvious the instant claims.

Double Patenting
The rejection of claims 103-109 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent) in view of Dantini (20050255533—cited above) is withdrawn in response to Applicant’s amendment. Neither the ‘970 patent nor Dantini teach two of the food preparations recited in amended claim 103.

Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-109 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.
Claims 1 and 103 recite that the “distinct depression trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.10”. Similarly, claim 107 recites “a raw p-value of < 0.05 or a false discovery rate (FDR) multiplicity adjusted p-value of <0.08”. This claim language 
The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed or what structure the claimed product must have in order to achieve the function of having a certain p-value. The recited function might be achieved/impacted by numerous factors specific to the use of the product itself, such as the particular patient being tested and how the food preparations are obtained and immobilized. This is rendered further unclear by the fact that the claims are drawn to a product and not a method. In other words, it is not clear how the food preparations immobilized upon a solid carrier can possess a particular p-value or FDR multiplicity adjusted p-value. It is further unclear by what means the structure of the presently claimed preparations are distinguished from those preparations that do not achieve the desired functional properties claimed. The claims are drawn to a product, but the p-value of a test is based upon a process. This is illustrated in at p. 3 (paragraph [0008]) of the instant specification: “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression” (emphasis added by examiner). The claims must 
Note that this rejection could be overcome by deleting wherein clauses reciting the p-values. Since the p-values do not further define the structure of the recited trigger food preparations, they do not add anything to the claims. By way of example, independent claim 103 should be amended to recite:
103. A depression test kit panel consisting of:
a plurality of distinct depression trigger food preparations coupled to an individually addressable solid carrier;

wherein at least two of the plurality of distinct depression trigger food preparations are selected from the group consisting of tobacco, malt, honey, chocolate, avocado, butter and buckwheat.

Response to Arguments
At p. 7 of the Remarks filed 11/12/2021, Applicant reiterates a previous argument that the specification teaches test kit panels that include a plurality of distinct food preparations coupled to a solid carrier, wherein the distinct food preparations are 

This argument has been fully considered but is not found persuasive. It is not in dispute that the specification teaches test kit panels. The issue is that the claims are drawn to a product, which does not itself possess the quality of a raw p-value or false discovery rate (FDR) adjusted p-value. Rather, the p-value of a test is based upon a process. This is illustrated in at p. 3 (paragraph [0008]) of the instant specification: “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression” (emphasis added by examiner). Thus, determining the p-value involves a process of comparing results of an assay. The instant specification also states at p. 11, paragraph [0073], that “it should be appreciated that the FDR multiplicity adjusted p-value may be adjusted for at least one of age and gender, and most preferably adjusted for both age and gender”, which indicates that the p-value associated with a given result can be adjusted by considering other factors. This introduces a degree of vagueness into the claims, because one skilled in the art would understand that the statistical process of determining p-values can have variable results. In summary, the claims are drawn to a product, but attempt to define the product by the results obtained from a statistical assay in which a patient cohort and a control cohort is compared. 



This argument has been fully considered, but is not found persuasive. As indicated at p. 4 of the Office action mailed 05/14/2021, since the claims define the trigger food preparations as having a raw p-value of ≤ 0.07 or FDR multiplicity adjusted p-value of ≤ 0.10, and the p-values are reported in Table 2 of the instant specification, one skilled in the art reading the claim would have to look at the Table to know the p-value. Although the claims do not explicitly incorporate Table 2 by reference, the claims do recite a characteristic of the trigger food preparations that can only be determined by referring to Table 2 of the specification. It is noted herein that since the independent claims have been amended to recite the particular food preparations, the recitation of the raw and FDR multiplicity adjusted p-values do not add anything to the claims.

Applicant argues at p. 8 that “the specification teaches that the claim-recited property is sufficient to characterize a positive food” and “teaches at least 35 food preparations characterized by the claim-recited property”, referencing the working examples, Tables and Figures.

This argument has been fully considered but is not found persuasive. The recited function (a raw p-value of ≤ 0.07 or FDR multiplicity adjusted p-value of ≤ 0.10) might be achieved/impacted by numerous factors specific to the use of the product itself, such as the particular patient being tested and how the food preparations are obtained and immobilized. This is rendered further unclear by the fact that the claims are drawn to a product and not a method. In other words, it is not clear how the food preparations immobilized upon a solid carrier can possess a particular p-value or FDR multiplicity adjusted p-value.
st three paragraphs). These factors are associated with experimental design and its performance, and not an intrinsic feature of a product, such as the claimed test panel kit. So for instance, in a given experiment, the comparison between grapefruit or oyster food preparations may have a raw p-value of ≤ 0.07 or FDR multiplicity adjusted p-value of ≤ 0.10, but a subsequent experiment with different patients, population size and statistical methods may result in a raw p-value or FDR multiplicity adjusted p-value greater than the recited characteristic. 

New Rejection – 35 USC § 112(b)
The text of 35 U.S. Code 112(b) is recited above, and is hereby incorporated.
In order to avoid confusion with previously raised issues, new issues are treated separately herein.
Claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
(i) Claim 1 recites “consisting of” in the preamble (line 1), which is closed language. According to MPEP 2111.03, the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. Lines 6-10 of the claim recites “the plurality of distinct depression trigger food preparations includes at least eight food preparations selected from the group consisting of” the recited list. The term “includes” or “including” in this clause is synonymous with “comprises” or “comprising” and is inclusive or open-ended and does not exclude additional, un-recited elements (see MPEP 2111.03). The open language in the body of the claim following the “consisting of” language in the preamble renders the claim vague because it is unclear what other alternatives are intended to be encompassed by the claim. Similar issues are present with claims 2, 4, 5, 101 (which recites “comprises”) and 104.
According to MPEP 2173.05(h), “[i]f a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as ‘at least one member’ selected from the group), or within the list of alternatives (such as ‘or mixtures thereof’)”. Claims 2, 4, 5, 10, 20, 24, 101, 102, 104-109, 111, 113 and 114 are indefinite for depending upon indefinite claims.
In order to preserve alternatives in the claims and address the concerns raised herein, Applicant should amend the claims to recite the following:
1. A depression test kit panel consisting of:
a plurality of distinct depression trigger food preparations immobilized to an individually addressable solid carrier;

wherein at least eight of the plurality of distinct depression trigger food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.

2. The test kit panel of claim 1, wherein at least ten of the plurality of distinct depression trigger food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.

4. The test kit panel of claim 1, wherein at least 12 of the plurality of distinct depression trigger food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.  

5. The test kit panel of claim 1, wherein at least 15 of the plurality of distinct depression trigger food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.

101. The test kit panel of claim 1, wherein at least 26 of the plurality of distinct depression trigger food preparations  are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.

104. The test kit panel of claim 103, wherein at least four of the plurality of distinct depression trigger food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.

(ii) Claims 110, 111, 113 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 110 recites a plurality of distinct food preparations, wherein at least 70% of the plurality are selected from the list of 36 food preparations recited in that claim. A percentage is by definition a fraction and the relationship defined in “70% of the plurality” would be written as 0.7x, wherein the plurality = x. The plurality is defined in the last two lines of claim 110 as including “at least six food preparations” and in claim 113 as including “at least eight food preparations”. There is a lack of clarity 
In order to address the concerns raised herein, Applicant should amend the claims to recite:
110. A depression test kit panel consisting of a plurality of distinct food preparations coupled to an individually addressable solid carrier;
wherein at least six of the plurality of distinct food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit,4 WBD (US) 54752799vloyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach

113. The test kit panel of claim 110, wherein at least eight of the plurality of distinct food preparations are selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit,4 WBD (US) 54752799vloyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101-109 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. In order to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claim 1 is drawn to a depression test kit panel consisting of: a plurality of distinct depression trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct depression trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10 and wherein the plurality of distinct depression trigger food preparations includes at least eight food preparations selected from the group consisting of: almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buckwheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach. Claims 6, 103 and 107 are similarly 
The instant specification as originally filed contains a list of statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value (Table 2 at pages 27-29), however, this species is not representative of the genus. Based upon the broad language of the claims, one cannot envision based upon the species listed in Table 2 what other food preparations would also exhibit the desired p-values. The table does not correlate any particular structural feature of the preparations themselves with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as a “depression trigger food preparation”. Further, as noted in the instant specification (p. 3, paragraph [0008], since p-value is determined based upon a process of comparing a patient group diagnosed with depression to one that is not diagnosed with depression as well as a variable adjusted for factors such as age and/or gender (see p. 11, paragraph [0073]), p-values is not an intrinsic characteristic of the food preparations themselves. As such, the species listed in the claims and Table 2 are not representative of all food preparations encompassed by genus set forth in the claims.  
In the present case, there is insufficient evidence of a structure-function correlation or relationship such that one skilled in the art can readily envision which depression trigger preparations possess the recited p-values. The specification lacks process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression” (emphasis added by examiner). The claims are drawn to a product, but the p-value of a test is based upon a process. 
The prior art teaches that p-value is a measure of significance of an experimental method comparing cases to controls and not an inherent characteristic of a product. See Dahiru et al. (Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26—reference AO on IDS filed 07/20/2020) who teach p-value “measures how likely an observed difference between two groups is due to chance”. Thus, an experiment is undertaken, a comparison is made and a p-value is calculated to help determine if the observed differences are due to chance. Dahiru et al. also discuss the many factors that influence the p-value, including the size of the observed effect, sample size and spread of the data (see p. 24, left column, 1st three paragraphs). These factors are associated 
Further, since p-value is influenced by many factors in an experiment, the skilled artisan cannot envision which food preparations would have a set, unchanging p-value. For instance, see Zeng et al., PLOS ONE, 8(1), 2013; 9 pages total—reference N on IDS filed 07/20/2020), who teaches testing for food-specific IgG can provide varying results. Factors influencing outcome included demographic factors (“sex, region, age”) as well as extraction and immobilization efficiency of the preparations to the solid carrier (see p. 6, 2nd and 3rd paragraphs). In summary, the disclosure in the instant specification of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance. The evidence of record suggests that knowledge of the identity of one particular food preparation that may be correlated with depression does not put one in possession of any and all food preparations that would be similarly correlated. The recitation of particular levels/measures of statistical significance for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the food preparations that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of depression trigger food preparations, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   
In summary, the present specification fails to provide adequate written description for the broad genus of depression food preparations, described based upon a desired p-value, and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Note that this rejection could be overcome by deleting reference to the p-values.

Response to Arguments
Applicant argues at p. 10 of the Remarks filed 11/12/2021 that “the specification teaches at least 35 food preparations characterized by the claim-recited property” and “provides extensive guidance regarding the identification of additional suitable food preparations characterized by the claim-recited property”, referencing Table 2 and paragraphs [0098] to [00107].  

This argument has been fully considered, but is not found persuasive. The issue is that because p-value is determined based upon a process of comparing a patient group diagnosed with depression to one that is not diagnosed with depression as well as a variable adjusted for factors such as age and/or gender (see p. 11, paragraph [0073]), p-values are not an intrinsic characteristic of the food preparations themselves. Dahiru et al. (Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26—reference AO on IDS filed 07/20/2020) teach p-value “measures how likely an observed difference between two groups is due to chance”. Thus, an experiment is undertaken, a comparison is made and a p-value is calculated to help determine if the observed st three paragraphs). These factors are associated with experimental design and its performance, and not an intrinsic feature of a product, such as the claimed test panel kit.
Further, since p-value is influenced by many factors in an experiment, the skilled artisan cannot envision which food preparations would have a set, unchanging p-value. For instance, see Zeng et al., PLOS ONE, 8(1), 2013; 9 pages total—reference N on IDS filed 07/20/2020), who teach testing for food-specific IgG can provide varying results. Factors influencing outcome included demographic factors (“sex, region, age”) as well as extraction and immobilization efficiency of the preparations to the solid carrier (see p. 6, 2nd and 3rd paragraphs). In summary, the disclosure in the instant specification of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance. The evidence of record suggests that knowledge of the identity of one particular food preparation that may be correlated with depression does not put one in possession of any and all food preparations that would be similarly correlated. Since the claims are drawn to products consisting of food preparations, the species listed in the claims and Table 2 are not representative of all food preparations encompassed by genus set forth in the claims. Note that this rejection could be overcome by amending the claims to delete reference to the p-values.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 2, 10, 24, 102, 110 and 111 under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (20050255533—reference H on IDS filed 07/20/2020) is maintained for the following reasons. In addition, claims 4, 5, 101, 113 and 114 are hereby included in this rejection. Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claims 1, 3; paragraphs [0044], [0046]). Dantini teaches that the second zone comprises the allergens and that “the second zone comprises a plurality of areas that are strips of immobilized different allergens” (paragraphs [0018]; [0019]; [0021]). Dantini teaches an embodiment in which: 
[A]n ELISA is structured such that a combination of allergens derived from Apple, Corn, Oat, Soybean, Baker's Yeast, Cottonseed, Onion, Strawberry, Banana, Cow's Milk, Orange, Sunflower Seed, Beef, English Walnut, Peanut, Tea, Beet, Garlic, Pork, Tomato, Brewer’s Yeast, Grapefruit, Red Pepper, Tuna, Broccoli, Green Olive, Rice, Turkey, Cocoa [chocolate], Hops, Rye, White Potato, Coconut, Lemon, Safflower Seed, Whole Wheat, Almond, Cherry Green Pea, Pineapple, Apricot, Chicken, Honeydew Melon, Pinto Bean, Barley, Chili Pepper, Lamb, Pumpkin, Basil, Cinnamon, Lettuce, Salmon, Beet, Clam, Lima Bean, Scallops, Cabbage, Crab, Lobster, Shrimp, Cantaloupe, Cranberry, Millet, Squash Mix, Carrot, Cucumber, Oregano, Sweet Potato, Cashew Nut, Dill Seed, Peach, Tumeric, Cauliflower, Ginger, Pear, Vanilla, Celery, Green Bean, Pecan, and Watermelon are immobilized. (The food preparations recited in the claims are underlined by examiner to allow for easy comparison). 

See paragraph [0047] of Dantini. The ELISA contemplated by Dantini comprises a total of 85 food preparations (allergens—“Beet” is mentioned twice) in which 24 (underlined) overlap with the list recited in claims 1 and 110. Since there are more than eight food preparations disclosed by Dantini that are identical to those recited in the list of claim 1, the teachings of Dantini meet the limitations of claims 2, 4, 5, 101, 110 and 113. See the preceding “Claim Interpretation” section for an explanation as to how the claims are interpreted. Because an ELISA plate configured to perform analysis of multiple food allergens is both a micro-well plate and an array (a systematic arrangement of elements for high throughput screening), it meets the limitation of claims 24, 111 and 114. 
Regarding the limitations that the kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a 
Regarding the limitations of claims regarding the raw or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a) and 112(b). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” in claim 10 is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product, Dantini anticipates claims 1, 2, 4, 5, 10, 24, 101, 102, 110, 111, 113 and 114.

New Rejection – 35 USC § 102
The text of 35 U.S. Code 102 is recited above, and is hereby incorporated.
s 1, 2, 4, 5, 10, 24, 102-111, 113 and 114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al. (20120058497). Suga et al. teach a diagnostic method of measuring antibodies against one or more kind of dietary components (see abstract). Suga et al. teach a dietary component preparation is immobilized onto an appropriate solid phase such as multiwell plate for immunoassay (see paragraph [0034]), thus meeting limitations set forth in claims 1, 24, 105 and 111. Suga et al. teach combinations of dietary components, including two or more (“2, 3, 4, 5, 6, 8, 10 or 15”) against combinations of antibodies (see paragraphs [0040]; [0077]). The nineteen types of dietary components include: “grapefruit, alfalfa, avocado, cabbage, green pepper, lettuce, onion, potato (white), spinach, tomato, oat, pecan, yeast, cane sugar, celery, buckwheat, corn, rice and soy” (see paragraphs [0023]; [0040]; [0076]). Therefore Suga et al. contemplate a test kit of a total of 8, 10 or 15 food preparations (dietary components) in which 12 (underlined above) overlap with the lists recited in claims 1, 103, 104 and 110. Since there are more than eight food preparations disclosed by Suga et al. that are identical to those recited in the list of claims 1, 103, 104 and 110, the teachings of Suga et al. meet the limitations of claims 1, 2, 4, 5, 103, 104, 110 and 113. See the preceding “Claim Interpretation” section for an explanation as to how the claims are interpreted. Because an ELISA plate configured to perform analysis of multiple food allergens is both a micro-well plate and an array (a systematic arrangement of elements for high throughput screening), it meets the limitation of claims 24, 102, 105, 106, 111 and 114. 
Regarding the limitations that the kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are 
Regarding the limitations of claims regarding the raw or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a) and 112(b). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” in claim 10 is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 2, 4, 5, 10, 20, 24, 101, 110 and 111 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Grier (EP 556745) is maintained for reasons of record and the following. In addition, claims 102, 113 and 114 are hereby included in this rejection. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claims 1, 3; paragraphs [0044], [0046]). Dantini teaches that the second zone comprises the allergens and that “the second zone comprises a plurality of areas that are strips of immobilized different allergens” (paragraphs [0018]; [0019]; [0021]). Dantini teaches an embodiment in which: 
[A]n ELISA is structured such that a combination of allergens derived from Apple, Corn, Oat, Soybean, Baker's Yeast, Cottonseed, Onion, Strawberry, Banana, Cow's Milk, Orange, Sunflower Seed, Beef, English Walnut, Peanut, Tea, Beet, Garlic, Pork, Tomato, Brewer’s Yeast, Grapefruit, Red Pepper, Tuna, Broccoli, Green Olive, Rice, Turkey, Cocoa [chocolate], Hops, Rye, White Potato, Coconut, Lemon, Safflower Seed, White Seedless Grape, Coffee, Mushroom, Sesame, Whole Egg (Chicken), Cola Nut, Mustard, Sole, Whole Wheat, Almond, Cherry Green Pea, Pineapple, Apricot, Chicken, Honeydew Melon, Pinto Bean, Barley, Chili Pepper, Lamb, Pumpkin, Basil, Cinnamon, Lettuce, Salmon, Beet, Clam, Lima Bean, Scallops, Cabbage, Crab, Lobster, Shrimp, Cantaloupe, Cranberry, Millet, Squash Mix, Carrot, Cucumber, Oregano, Sweet Potato, Cashew Nut, Dill Seed, Peach, Tumeric, Cauliflower, Ginger, Pear, Vanilla, Celery, Green Bean, Pecan, and Watermelon are immobilized. (The food preparations recited in the claims are underlined by examiner to allow for easy comparison). 

See paragraph [0047] of Dantini. The ELISA contemplated by Dantini comprises a total of 85 food preparations (allergens—“Beet” is mentioned twice) in which 24 (underlined) Claim Interpretation” section for an explanation as to how the claims are interpreted. Because an ELISA plate configured to perform analysis of multiple food allergens is both a micro-well plate and an array (systematic arrangement of elements for high throughput screening), thus meeting the limitation of claims 24, 111 and 114. 
Regarding the limitations that the kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the kit taught by Dantini is a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.
Regarding the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Dantini is silent with respect to the preparation of the food extracts (claim 20). Grier teaches a device for detecting a plurality of anti-wheat protein antibodies in patient body fluids as well as other types of allergens (see abstract; also Table 1 at p. 12). Grier describes a solid support device comprising a micro well plate that has an array of at least 30 isolated test sites or wells (Figure 1; also p. 5, lines 15-26). Grier contemplates that the device could be used “to detect the presence of antibodies to multiple allergens” (see Example 2 at p. 9, lines 11-15). While the PGPUB by Dantini teaches food extracts (see paragraph [0065]), it is silent with respect to how the extracts are prepared. See examples 1 and 3-11 of Grier (pages 8-12), which describe methods of processing aqueous extracts.

Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at p. 17 that Grier teaches primarily non-food allergens, thus one having ordinary skill in the art would not be motivated to combine the teachings from Grier with Dantini.

This argument has been fully considered, but is not found persuasive. For example, Grier teaches wheat proteins at pages 14-15 (Examples 15-16). See also claim 1 of Grier. 



This argument has been fully considered, but is not found persuasive. The claims are drawn to a product of manufacture and not a method of identifying specific food items to eliminate from a patient’s diet in order to treat/alleviate depression symptomology. Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claims 1, 3; paragraphs [0044], [0046]). Dantini teaches that the second zone comprises the allergens and that “the second zone comprises a plurality of areas that are strips of immobilized different allergens” (paragraphs [0018]; [0019]; [0021]). Dantini teaches an ELISA onto which a large combination of allergens are immobilized (see paragraph [0047]). The ELISA contemplated by Dantini includes 24 food allergens that overlap with the list recited in claims 1 and 110. Since there are more than eight food preparations disclosed by Dantini that are identical to those recited in the list of claim 1, the teachings of Dantini meet the limitations of claims 2, 4, 5, 101, 110 and 113. See the preceding “Claim Interpretation” section for an explanation as to how the claims are interpreted. 

New Rejections - 35 USC § 103
The text of 35 U.S. Code 103 is recited above, and is hereby incorporated.
Claims 1, 2, 4, 5, 10, 20, 24, 102-111, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (20120058497) in view of Grier (EP 556745). Both references are cited above. The first factor to consider when making a grapefruit, alfalfa, avocado, cabbage, green pepper, lettuce, onion, potato (white), spinach, tomato, oat, pecan, yeast, cane sugar, celery, buckwheat, corn, rice and soy” (see paragraphs [0023]; [0040]; [0076]). Therefore Suga et al. contemplate a test kit of a total of 8, 10 or 15 food preparations (dietary components) in which 12 (underlined above) overlap with the lists recited in claims 1, 103, 104 and 110. Since there are more than eight food preparations disclosed by Suga et al. that are identical to those recited in the list of claims 1, 103, 104 and 110, the teachings of Suga et al. meet the limitations of claims 1, 2, 4, 5, 103, 104, 110 and 113. See the preceding “Claim Interpretation” section for an explanation as to how the claims are interpreted. Because an ELISA plate configured to perform analysis of multiple food allergens is both a micro-well plate and an array (a systematic arrangement of elements for high throughput screening), it meets the limitation of claims 24, 102, 105, 106, 111 and 114.
Regarding the limitations that the kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), 
Regarding the limitations of claims regarding the p-values, the p-value or FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Suga et al. are silent with respect to aqueous extracts (instant claims 20 and 109), although they do disclose that dietary components can be prepared by dilution with ordinary buffer (see paragraph [0034]). Grier teaches a device for detecting a plurality of anti-wheat protein antibodies in patient body fluids as well as other types of allergens (see abstract; also Table 1 at p. 12). Grier describes a solid support device comprising a micro-well plate that has an array of at least 30 isolated test sites or wells (Figure 1; also p. 5, lines 15-26). Grier contemplates that the device could be used “to detect the presence of antibodies to multiple allergens” (see Example 2 at p. 9, lines 11-15). See examples 1 and 3-11 of Grier (pages 8-12), which describe methods of processing aqueous extracts.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Suga et al. by preparing aqueous extracts as taught in Grier because Suga et al. already taught preparing the food extracts by diluting them in buffer (paragraph [0034]). Further, aqueous extraction and processing of food proteins was routine in the art at the time of the filing of the invention. The WO document by Grier provides a method for processing aqueous extracts. The person of ordinary skill in the art would have been motivated to follow the methods outlined in Grier because those methods in combination with the solid support assay device allow for the easy detection of antibodies to allergens in a bodily fluid (see p. 2, lines 25-32 of Grier). Furthermore, the person of ordinary skill in the art could have 
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1, 2, 4, 5, 10, 24, 101-108, 110, 111, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Vojdani (20030143627—on IDS form filed 07/20/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Dantini teaches a test kit for determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample thereby binding and immobilizing allergen-specific immunoglobulins (see claims 1, 3; paragraphs [0044], [0046]). Dantini teaches that the second zone comprises the allergens and that “the second zone comprises a plurality of areas that are strips of immobilized different allergens” (paragraphs [0018]; [0019]; [0021]). Dantini teaches an embodiment in which: 
[A]n ELISA is structured such that a combination of allergens derived from Apple, Corn, Oat, Soybean, Baker's Yeast, Cottonseed, Onion, Strawberry, Banana, Cow's Milk, Orange, Sunflower Seed, Beef, English Walnut, Peanut, Tea, Beet, Garlic, Pork, Tomato, Brewer’s Yeast, Grapefruit, Red Pepper, Tuna, Broccoli, Green Olive, Rice, Turkey, Cocoa [chocolate], Hops, Rye, White Potato, Coconut, Lemon, Safflower Seed, White Seedless Grape, Coffee, Mushroom, Sesame, Whole Egg (Chicken), Cola Nut, Mustard, Sole, Whole Wheat, Almond, Cherry Green Pea, Pineapple, Apricot, Chicken, Honeydew Melon, Pinto Bean, Barley, Chili Pepper, Lamb, Pumpkin, Basil, Cinnamon, Lettuce, Salmon, Beet, Clam, Lima Bean, Scallops, Cabbage, Crab, Lobster, Shrimp, Cantaloupe, Cranberry, Millet, Squash Mix, Carrot, Cucumber, Oregano, Sweet Potato, Cashew Nut, Dill Seed, Peach, Tumeric, Cauliflower, Ginger, Pear, Vanilla, Celery, Green Bean, Pecan, and Watermelon are immobilized. (The food preparations recited in the claims are underlined by examiner to allow for easy comparison). 

See paragraph [0047] of Dantini. The ELISA contemplated by Dantini comprises a total of 85 food preparations (allergens—“Beet” is mentioned twice) in which 24 (underlined) overlap with the list recited in claims 1 and 110. Since there are more than eight food preparations disclosed by Dantini that are identical to those recited in the list of claim 1, the teachings of Dantini meet the limitations of claims 2, 4, 5, 101, 110 and 113. See the preceding “Claim Interpretation” section for an explanation as to how the claims are interpreted. Because an ELISA plate configured to perform analysis of multiple food allergens is both a micro-well plate and an array (systematic arrangement of elements for high throughput screening), thus meeting the limitation of claims 24, 111 and 114. 
Regarding the limitations that the kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the kit taught by Dantini is a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Although the PGPUB by Dantini teaches cocoa (i.e., chocolate—see paragraph [0047]), it does not teach any of the other common allergens recited in claim 103. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Dantini by adding other common allergens such as malt, honey, avocado, butter and buckwheat because Vojdani teaches that these foods are commonly known to cause allergy (see paragraphs [0037]-[0042]). The person of ordinary skill in the art would have been 
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 2, 4-6, 10, 20, 24 and 101, 102, 110 and 111 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent) in view of Dantini (20050255533—cited above) is maintained for reasons of record and the following. In addition, new claims 113 and 114 are hereby included in this rejection. In both cases the claim sets recite 
(i) The claims of the reference patent recite “IBS trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation of “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the kit recited in the claims of the reference patent is capable of performing the intended use as recited in the preamble meets the claim.  


The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application) is maintained for reasons of record and the following. In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable 
The difference between the claim sets are as follows. The claims of the reference application recite “gastroesophageal reflux disease trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation of “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the preamble.
The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims. 
The difference between the claim sets are as follows. The claims of the reference application recite “ADD/ADHD trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural 

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application) is maintained for reasons of record and the following. In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight 
The difference between the claim sets are as follows. The claims of the reference application recite “gastroesophageal reflux disease trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the preamble.

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, In addition, new claims 113 and 114 are hereby included in this rejection.  Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “Crohn’s disease food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural 

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 20, 24 and 101-113 of copending Application No. 16/170,969 (reference application). In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110.
The difference between the claim sets are as follows. The claims of the reference application recite “ulcerative colitis food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly 

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24, 101-111 and 113 of copending Application No. 16/131,281 (reference application). In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “fibromyalgia trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the preamble.  
In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “functional dyspepsia trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward 

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101- on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99, 100, 102-104 and 110 of copending Application No. 15/759,088 (reference application). In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “trigger osteoarthritis food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the preamble.  

In addition, new claims 113 and 114 are hereby included in this rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “migraine headache trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward 

The provisional rejection of claims 1, 2, 4, 5, 10, 20, 24 and 101-111 on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 20, 24, 104-107, 109-111 and 113-135 of copending Application No. 16/013,774 (reference application) is maintained for reasons of record and the following. In addition, new claims 113 and 114 are hereby included in this rejection.  Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting essentially of: a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims.
The difference between the claim sets are as follows. The claims of the reference application recite “psoriasis trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the test panel recited in the claims of the reference application is capable of performing the intended use as recited in the preamble.  

New Rejection – Double Patenting
Claims 1, 2, 4, 5, 10, 20, 24, 101-111, 113 and 114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10, 16, 20, 22, 24, 26-28, 30, 34, 42, 44, 46, 48, 54, 60 and 62 of copending Application No. 17/000,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to a test panel consisting of a plurality of distinct trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct trigger food preparations each have a raw p-value of ≤ 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤ 0.10; and wherein the test kit panel has at least 12 distinct trigger food preparations which overlap with those recited in instant claims 1, 103, 104 and 110. Please see the preceding section under “Claim Interpretation”, hereby incorporated. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. The claims of the reference application list greater than eight food preparations that overlap with those of the instant claims. 
The difference between the claim sets are as follows. The claims of the reference application recite “irritable bowel syndrome trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. Regarding the limitations that the instantly claimed kit is a “depression test kit panel” or that the food preparations are “depression trigger food preparations”, these limitations are limitations directed .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Note: Applicant has consolidated the arguments to all of the obviousness-type double patenting rejections.

Applicant argues at p. 21 that the Office has failed to acknowledge food preparations (exemplifying co-pending reference application 16/171,154) that do not overlap between the instant claims and those of the reference patents and applications. Applicant argues that they are unaware of the rule or standard by which the Office may simply pick and choose only those elements from the claim of a co-pending reference application to support the rejection, while ignoring other elements from the same claim that lead away from a legal conclusion of obviousness which is necessary to support a nonstatutory double patenting rejection.”

This argument has been fully considered but is not found persuasive. Please see the preceding section under “Claim Interpretation”. For example, the broadest 
Nonstatutory double patenting includes rejections based on anticipation, a one-way determination of “obviousness,” or a two-way determination of “obviousness.” Because of the broadest reasonable interpretation of the claims (see “Claim Interpretation”), the nonstatutory double patenting rejections over the claims of the co-pending applications were made using anticipation analysis (see MPEP 804(B)(1)). 
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.

As was explained in the rejections, the co-pending applications teach test kits with greater than eight trigger food preparations in common with the instant claims, the number that is required in amended claim 1.  As was noted in “Claim Interpretation”, the claims encompass a plurality of food preparations that are not recited in the lists. Thus, the fact that the co-pending applications recite some non-overlapping food preparations is not relevant as long as the limitations of the instant claims are met. Finally, as was also noted in the rejections, since the claims are drawn to products and not methods, the intended use of the kits does not change their structure, thus even though the claims of the co-pending applications recite different intended uses, they still anticipate the instant claims.
Applicant argues at p. 22 that the office has failed to “(i) construe the present claims and the claims of the co-pending reference applications or reference patent, and determine the differences between the subject matter of the present claims and the claims of a copending reference application(s) or patent, and (ii) determine whether the differences in subject matter between the two claims render the claims patentably distinct.”

This argument has been fully considered but is not found persuasive. The content of the instant claims and the claims of the reference patent and applications are summarized in the first paragraph of the rejections. The differences in subject matter are set forth in the subsequent paragraphs of the rejection. Note that the broadest reasonable interpretation of the instant claims is used when comparing the claim sets. See the section under “Claim Interpretation”.  
In the case of the rejection over US Patent 10,309,970, the reference by Dantini is provided as a supporting reference to show that a plurality of at least eight food preparations recited in claim 1 and 110 was described and known in the prior art. One 

Regarding the rejection over US Patent 10,309,970, Applicant argues at pages 22 and 23 that Dantini fails to teach or suggest the claimed invention as amended. 

  This argument has been fully considered but is not found persuasive. Please see the preceding section under “Claim Interpretation”. For example, the broadest reasonable interpretation of claim 1 is that the recited plurality must be composed of at least eight members selected from the list recited in lines 6-10, but the open term “includes” indicates that it may contain depression trigger food preparations that do not appear on this list. Other elements of the claim were not ignored; rather the broadest reasonable interpretation of the claim must be used in making the determination of obviousness. Applicant is encouraged to amend the claims as suggested in order to narrow the scope of the claims.
Dantini teaches that common allergenic foods include corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others) will be coated (striped) onto the surface of a nitrocellulose membrane and used to capture human antibodies (see paragraphs [0024], [0065]). The person having ordinary skill in the art, upon reading the claims of the reference patent would readily understand that such a kit could be used to test food allergens such as those disclosed in the PGPUB of Dantini.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649